﻿I wish first to congratulate you, Sir, on your election to your distinguished position as President of the thirty-fourth session of the General Assembly. You genuinely represent the aspirations of the African youth that led and still lead the liberation struggle. Your personal contribution to the struggle against colonialism and neo-colonialism and the persistent efforts you made in collaboration with your colleagues until the liberation and political independence of so many nations was achieved make us confident that under your leadership this session of the General Assembly of the United Nations will take more strides along the road of the peaceful resolution of conflicts, along the road of liberation of dependent people everywhere, and along the road leading to the achievement of a new international economic order.
35.	May we also avail ourselves of this opportunity to express our gratitude and appreciation to your predecessor, Mr. Lievano of Colombia, for the skill and wisdom with which he guided the work of the previous session of the General Assembly.
36.	We should not fail at this juncture also to commend the Secretary-General, Mr. Kurt Waldheim, for his persistent and consistent readiness to augment the effectiveness of the United Nations machinery in dealing with momentous issues so that causes of instability may be resolved, so that enduring and just peace may be established in areas of conflict, so that peace may be maintained everywhere in the world, and so that fair international economic co-operation is developed and maintained among the young nations and the old.
37.	Allow me to offer Sudan's congratulations to Saint Lucia on its admission to the forum of the family of nations. Saint Lucia is another evidence of the winds of change now blowing in the direction of southern Africa.
38.	This session has been convened at a time of a very complex international, political and economic situation. During this Assembly's session, hotbeds of tension and instability that threaten world peace and security have increased in number and complexity, developing side-effects that themselves could be potential causes of further conflict and instability in the world.
39.	My country firmly believes that the non-aligned movement plays a major role in the course of international relations, and we are keen to have that movement remain a framework that unites its members, a forum where they can develop and crystallize their views and positions, and an umbrella under which they can find protection from unstable international conditions. We were indeed gratified that the Sixth Conference of the non-aligned countries, which was recently convened in Havana, reflected our expectations of that movement, our belief in its future and the fact that, despite the difficulties it experiences these days, it still has enough flexibility and vitality to protect itself from the dangers of division and decline, to preserve its unity and strength and to develop its capacity for overcoming all the differences prevailing in its ranks and for reaching agreements on broad programmes which incorporate the political, economic and social issues of concern to its members and to the world at large.
40.	A quick glance at the present international situation will indicate beyond any doubt that we still have a long way to go in our effort to lay down the fundamental basis for international peace and security. Nevertheless some encouraging signs of rapprochement recently appeared on the international scene, especially between the two super-Powers. It was with great satisfaction and appreciation that the world received the news of the successful conclusion of the second round of negotiations in the Strategic Arms Limitation Talks [SALT). We urge the two signatories of the Treaty to persuade their respective legislative and other internal organs to ratify it for the sake of humanity. It will undoubtedly pave the way for the achievement of more understanding and co-operation in other areas of vital international interest. The interests of humanity everywhere are better served when the members of the international com-munity abandon the path of detrimental cut-throat confrontation in pursuance of conflicting strategies and adopt instead the path of direct dialogue and negotiations.
41.	We live in a very unhappy world: a world which has witnessed more than 150 wars, both civil and international, since 1945; a world which has suffered and is still suffering from hunger, even starvation, and shortage of resources, and a lack of health equipment and educational facilities. Yet this same world allocates over $400 billion to stockpiling, producing and developing weapons of mass destruction—the mass destruction of civilizations, of mankind and of the very planet on which we live and have our being.
42.	The arms race and armaments production can in no way be separated from the problems of development. We urge that appropriate measures be taken immediately to divert some of the resources allocated for armaments production and procurement to socioeconomic development, for that is the only guarantee that we may live in a world which is rational, fair and secure.
43.	In this respect we welcomed with high expectations the tenth special session of the General Assembly devoted to disarmament. In spite of the fact that that session's achievements were limited in scope, we nevertheless regard it as a positive step on the long road leading to disarmament. It was a positive step, because it was the first time in the history of the United Nations that a special session had been convened to deal with disarmament on a global scale. The most significant outcome of that special session in my Government's view, was the convening of the Committee on Disarmament. We hope and pray that that Committee, under the mandate assigned to it by the General Assembly and with the active participation of all armaments- producing countries, including the nuclear Powers, will be able in due course to negotiate a number of significant agreements in that field. We look forward to the implementation of the recommendations of that special session—no matter how limited they are in scope and magnitude.
44.	The Sudan, a non-aligned country, associates itself with all those who call for a safe and secure world, free from the evils of war and the looming threat of a nuclear holocaust. This can be achieved only through general and complete disarmament and by adopting effective measures that would outlaw nuclear war, reverse the pace of the nuclear arms race and progressively reduce the nuclear stockpiles until they are totally eliminated. A safe and secure world would also call for the creation of nuclear-free zones, particularly in Africa, the Middle East and the Indian Ocean. In this respect, we should like to take this opportunity to commend the Meeting of the Littoral and Hinterland States of the Indian Ocean in July 1979; we consider it a positive step in the direction of a global conference on the Indian Ocean.
45.	We have always attached great importance to the Declaration of the Indian Ocean as a Zone of Peace, because the implementation of that Declaration would affect all maritime routes involving the Gulf and the Red Sea. The security of the Red Sea ranks high among our priorities in the Sudan.
46.	It is our deepest hope that all countries of the region that share our concern will join hands and cooperate to ensure that the Red Sea becomes a haven of peace, so that all forms of foreign hegemony and superpower rivalry are eliminated and all regional problems are settled through constructive dialogue and in a spirit of co-operation, fraternity and good neighbourliness. We want the Red Sea to be an international commercial route and a fishing area—and no more.
47.	My country, which had the honour to be Chairman of the OAU in 1978-1979, was offered a unique opportunity to study in depth the complexity of problems facing the African continent. Africa, which for ages has fallen prey to exploitation, enslavement, poverty, suppression and all forms of segregation and foreign intervention, is still suffering from all these evils. Some of its rich economic resources are still exploited for the benefit of the dominant outsiders. Its children are still victims of hunger, malnutrition, environmental diseases and lack of essential health care. Millions of its sons and daughters are still considered slaves in their own motherland, and millions are treated as second- or third- or fourth-class citizens without the rights to which their natural citizenship entitles them.
48.	It is to be noted with dismay and regret that, despite the acuteness of all these problems, attempts at appropriate and fair solutions are still lagging far behind. The problems of the African continent have proved to be more serious and chronic, to the extent that the current attempts to deal with them can hardly produce any significant progress. It should, however, be realized that any solution that gives priority to foreign and alien interests over the interests and the aspirations of the African people is certainly doomed to failure.
49.	Because I am aware of the heavy programme of this General Assembly, it is not my intention to delve into all African problems. Rather, I would confine my remarks to the main urgent issues that confront the continent today.
50.	It is observed with much regret that the Government of South Africa, by its intransigence, has brought back the situation in Namibia to the initial position of stalemate. As a result of this, all the international efforts which were exerted in the last few years to bring about a fair and just settlement in Namibia have failed. By its conduct, the Government of South Africa has made it clear that any settlement that does not put Namibia under its direct control will not be acceptable. The African countries and SWAPO demonstrated flexibility and goodwill when the African Assembly of Heads of State and Government of the OAU, at its fifteenth ordinary session, held at Khartoum in 1978, endorsed the Luanda agreement of 1978s as an acceptable framework for a peaceful solution of the problems of that area.
51.	The African countries welcomed the initiative of the five Western Powers and assured them of their unlimited co-operation. Regardless of all that, the South African Government had decided to go along with the scenario which it has drawn up for Namibia and which aims at the perpetuation of its illegal occupation and annexation of that country. The internal elections unilaterally conducted by the Government of South Africa in Namibia, which were categorically rejected by the whole international community as a fraud and a fabrication, were but an indication of what South Africa was trying to achieve. The relentless and brutal harassment of the leaders and supporters of SWAPO and the campaigns to liquidate them physically and politically is yet another indication of South Africa's attempts to consolidate its control over Namibia and to silence the voice of resistance forever. But can the voice of truth and reason be silenced? It cannot be silenced for long. Time and the history of similar episodes elsewhere are not on the side of the Government of South Africa. Apartheid and racism will have to disappear sooner than South Africa expects.
52.	Zimbabwe is another problem area where people are struggling against racism and white minority rule. But we all know that the United Kingdom has historical, legal and international responsibilities towards Zimbabwe. And now we have received with satisfaction and optimism the recent United Kingdom initiative to convene an all-party conference in London following the decisions adopted by the Meeting of Heads of Government of the Commonwealth Countries, held in Lusaka last August. We have been following with interest and concern the course of the negotiations. We were pleased that some measure of break-through could now be achieved. We believe that the United Kingdom will continue to use its full statesmanship, diplomacy and common sense to bring about a successful conclusion to these talks, for their failure is bound to render a fatal blow to the prospects of peace in that region.
53.	The international community represented in this General Assembly is well aware of the dangerous nature of the policies and practices of the apartheid regime in South Africa; that is why this item was included in the General Assembly's agenda in 1946  and has continued to appear before this distinguished body ever since. We regret to observe the absence of any meaningful progress towards the eventual eradication of this evil and inhuman practice in South Africa.
54.	Many African States have followed with patience and restraint the deteriorating situation in South Africa and carried on negotiations within the OAU and in consultations with friendly countries in the United Nations. We should like to sound the alarm that Africa might find itself with no alternative but to be drawn into unavoidable confrontation with the racist regime in South Africa, if the latter should persist in its violation of the United Nations resolutions. We call upon the international community, and all Member States, to observe the immediate and strict application of Security Council resolution 418 (1977), concerning the arms embargo, and to ensure the termination of all forms of political and economic co-operation with the Government of South Africa.
55.	Africa salutes the heroic role of the African frontline States in support of the African liberation struggle. Sudan calls upon all peace-loving nations and forces to extend all possible assistance to the front-line States to enable them to participate effectively in the struggle to liberate southern Africa. We further urge all Member States to offer all necessary facilities to strengthen and consolidate the liberation movements recognized by the OAU in their struggle against racist regimes in southern Africa.
56.	The deteriorating situation in the Middle East, described in the report of the Secretary-General on the work of the Organization, continues to pose a serious threat to world peace and security, besides causing tragedy, suffering and the denial of basic human rights to the people of that region. In that respect, we observe with great concern and dismay the intransigence of Israel in perpetuating its occupation of the Arab territories; its expansionist policy, as demonstrated by the consolidation of Israeli settlements in Arab lands and the pursuit of unwarranted measures for changing the historical nature and the demography of Al Quds; its refusal to recognize the inalienable national rights of the Palestinian people; and its pursuit of hostile policies in defiance of world public opinion.
57.	The daily Israeli raids against Lebanon from the sea and air and across the frontier, which have resulted in thousands of civilian casualties, not only constitute aggression against the sovereignty, territorial integrity and safety of the people of Lebanon, but stand as a flagrant violation of the principles and objectives of our Organization and a clear demonstration of the deep crisis that afflicts the world conscience today.
58.	My country advocates peace in the Middle East. We genuinely believe that the resolution of the persistent strife in the area should be attained by peaceful means, that is, by dialogue and negotiations. However, for that to be achieved, a high degree of determination and political will must prevail among all those concerned. It is with this understanding that we have kept calling in different forums for a peaceful, comprehensive and equitable approach to the exploding situation in the Middle East. Yet, while approaching the question with such an understanding, we must hold steadfastly to what our Organization has continuously confirmed in respect of the essential prerequisites for the establishment of a just and durable peace in the Middle East. In the forefront of these conditions is the recognition of the inalienable rights of the Palestinian people, foremost among which is their right to establish their own State on their own territory and the withdrawal of Israel from all the occupied Arab lands, including the restoration of Arab sovereignty in Al Quds.
59.	Let us recall once again that a great number of resolutions of this Assembly have already affirmed that the Palestinian problem is the core of the Middle Eastern question. Consequently, this problem should be resolved in a manner such as to restore the inalienable rights of the Palestinian people in the context of the quest for a peaceful approach and a comprehensive solution to the whole issue of the crisis in the Middle East.
60.	It is also important to point out here that Arab solidarity is a crucial necessity for the achievement of these objectives and that this solidarity should be secured. This, too, is in keeping with our call for a comprehensive settlement of the Middle East question. My country has been moving in that direction for quite a long time, despite all difficulties and complications.
61.	It is also pertinent in that respect to note that the present situation in the international arena reveals that considerable success has been realized by the PLO, the sole and legitimate representative of the Palestinian people, in terms of a wide range of political and moral support. This world support should be noted carefully by all concerned. No one anywhere does service to his people, his Government, or his cause by ignoring this strong international public opinion.
62.	My Government's position with regard to the Korean question has always been based on our commitment to the principle of the resolution of disputes through dialogue and negotiation and the rejection of the use of force and foreign intervention. We believe that all efforts for the reunification of Korea should be encouraged and consolidated.
63.	In Cyprus, favourable conditions should be created to enable the two communities to resolve their differences in a spirit of peace and fraternity, under the auspices of the United Nations.
64.	Human rights questions cannot be considered in isolation from their economic, social and political aspects. We firmly believe that it is essential to guarantee and observe human rights for individuals. Equally we believe that this should be matched by effective guarantees of human rights for entire nations and communities. It would be illogical and unfair to demand human rights for individuals alone, while whole nations and communities are denied such basic rights.
65.	While on this subject, allow me to express on behalf of my Government our profound appreciation of the United Nations organs which work in the field of human rights, for the valuable efforts they are exerting for the effective realization of human rights and fundamental freedoms. We believe that those organs cannot continue to function effectively unless Member States respect their commitments as embodied in the United Nations Charter. We are particularly pleased to note the positive developments that emerged from the considerable debate conducted last year on alternative approaches, ways and means within the United Nations system, for improving the effective enjoyment of human rights. We also appreciate the continuing debate within the Commission on Human Rights on the study of the national, regional and international dimensions of the right to development as a human right, which takes into consideration the problems facing the developing countries in their efforts to achieve social and economic progress.
66.	One of the issues to which we accord the utmost importance and considerable attention is the question of refugees. The whole world is fully aware of the acute suffering of the refugee coerced into leaving his homeland for an alien environment to face insurmountable hardships—lack of shelter from rain, cold and heat; lack of food; lack of medical care; the disruption of family and community social cohesion; loss of educational opportunities and prolonged—indeed, indefinite—loss of the political, social and economic rights that go with citizenship.
67.	True to our convictions and faithful to our commitments to regional and international conventions on the rights of refugees and observance of brotherly and good-neighbourly relations, the Sudan is currently acting as host to over 400,000 registered refugees who fled into the country from many neighbouring States. This number is too large for a country with severely limited resources like the Sudan. The Sudan will not, however, compel refugees to return to their country of origin against their will, despite our difficulties. We stand for and encourage voluntary repatriation conducted under the auspices of one of the great bodies of this Organization, the Office of the United Nations High Commissioner for Refugees.
68.	As the host country to 400,000 refugees, we feel that it is our responsibility to call upon the international community to respond to previous appeals by the Secretary-General of the United Nations and by the United Nations High Commissioner for Refugees to create financial and material assistance to host countries through the High Commissioner as well as through bilateral channels. The recent suggestion advanced by the Government of the United States of America at Geneva and here in this Assembly to create a refugee fund to which States Members of the United Nations and others might contribute should be adopted by the Assembly at its thirty-fourth session. The Secretary-General and his deputy and assistant, the United Nations High Commissioner for Refugees, should be commended for all the efforts they have exerted up to this point to obtain relief, comfort and sympathy for refugees all over the world.
69.	To talk at length about relief and the organized settlement of refugees in the country of asylum is not, certainly, to recommend their permanent settlement there and their renunciation of the privilege of returning home. They want to go home, but they cannot safely do so unless the root-causes which forced them to seek refuge have been resolved. In this connexion, the General Assembly should urge all Member States concerned to find political solutions to the internal problems that gave birth to the exodus of nationals from their homelands. This is in keeping with the United Nations call for respect for the human rights of individuals and for the dignity of the human person, for no human being can be expected to enjoy those rights while he floats aimlessly and without destination for months on end in a small boat without shelter in Southeast Asia, or while he is crouching under a tree for hours in a torrential rain in tropical Africa or in Latin America, or while he is being constantly subjected to the alternate heat and cold of deserts in the Middle East and elsewhere.
70.	It is a reality in the world of today that social, cultural, humanitarian, political and economic issues are interrelated. Hence, in our endeavour to establish a new international economic order, greater attention should be paid to social, cultural and humanitarian issues. Bearing this in mind, my country, in its development efforts, gives a balanced consideration to all these issues.
71.	In this context, the Sudan welcomes the United Nations efforts to improve the status of women and looks forward to the conclusion of the draft convention on the elimination of discrimination against women. We also welcome the forthcoming World Conference of the United Nations Decade for Women: Equality, Development and Peace, to be held in Copenhagen next year.
72.	The Sudanese people, together with the peoples of other nations of the world, are celebrating this year the International Year of the Child. The special message of President Gaafar Mohamed Nimeiri, addressed to the nation on this occasion on 15 January 1979, was an indication of the special attention the Sudan accords to the child when he said:
"In joining the international community in commemorating this year, we hope that the International Year of the Child will be a year for the protection and care of the child not only now, but in the future also. We hope that the International Year of the Child will be not merely an occasion for the declaration of rights, but a year in which the international community will exert its efforts to create an appropriate climate for the upbringing of children everywhere free from fear and hunger, free from coercion and domination and free from disease, ignorance and deprivation. This sought-after dream will not be realized for every child throughout the world until peace based on justice prevails; until the disparities between the rich States and the poor States are removed . . .
73.	In reviewing the international economic and social scene of the decade of the 1970s now drawing to a close, one cannot but express concern at the modest progress achieved. For the last seven years the crises besetting the world economy have multiplied. We have faced the population explosion, low rates of economic growth, a spiralling inflation and deteriorating prices of raw materials from developing countries in contrast to rising prices of finished industrial goods and the price of oil.
74.	It should be of concern to us gathered here to control these crises through organized and coordinated effective international effort to alleviate the abject poverty rampant in developing countries and rising unemployment everywhere in the world. To do this will involve a hard look at and radical change in the structure of the international relations based on old colonial relations. It should involve in the 1980s a complete overhaul of that aspect of the structure of the international economy which gives one partner the power to set the rules of the game, and the other the very humble role of playing according to those rules. Five years ago this Organization passed a resolution to face and change part of this old economic arrangement and replace it with the establishment of the new international economic order. As we leave this decade behind and enter a new one, we are still no nearer to that order than we were five years ago.
75.	Last May, the developing countries went to Manila with great expectations that the fifth session of UNCTAD would resolve many outstanding economic issues. They came back disappointed, as that lengthy conference did not achieve much. None the less, it is worthy of note that a break-through in the special field of commodities has been achieved through the establishment of the Common Fund for commodities as one of the components of the Integrated Programme for Commodities. This progress, modest as it is, should give hope for better co-operation in future among Member States and nations at large.
76.	In its report recently on world development, the World Bank indicated that despite the promises by donor Governments and some recent decisions on debt cancellation, which we appreciate, the flows of official development assistance fell in real terms. The official development assistance from developed markets and centrally planned economies is still far below the 0.7 per cent gross national product target set for the Second United Nations Development Decade. We are now approaching the third United Nations development decade but an agreement on the strategy for it is yet to be reached. Let us work to reach this agreement at the very beginning of the 1980s.
77.	The developed countries should demonstrate greater willingness in the coming decade to make an increased transfer of resources in real terms to the developing countries. This should result in an improved economic growth in these countries and the consequent emergence of a more prosperous and stable international economy. We urge that this session of the General Assembly should nave these important problems tackled and resolved.
78.	It is our earnest hope that this session of the General Assembly will be able to examine meaningfully and candidly the manifold problems which confront the world today. It is our hope, too, and our expectation that this session will exert enough political will to outline some of the solutions which are urgently needed to ease the tensions, the plights and the fears which threaten to engulf mankind.